                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                               Judge Raymond P. Moore

Civil Action No. 19-cv-02594-RM-SKC

UNITED STATES SECURITIES AND EXCHANGE COMMISSION,

       Plaintiff,

v.

MEDIATRIX CAPITAL INC., et al.,

       Defendants,

and

MEDIATRIX CAPITAL FUND LTD., et al.,

       Relief Defendants.


      ORDER GRANTING MOTION FOR ORDER APPROVING AND AUTHORIZING
        PAYMENT OF RECEIVER’S AND PROFESSIONAL’S FEES AND COSTS
               FROM JANUARY 1, 2021 THROUGH MARCH 31, 2021

       The Court, having read and considered the Motion for Order Approving and Authorizing

Payment of Receiver’s and Professional’s Fees and Costs From January 1, 2021 Through

March 31, 2021 (ECF No. 259) brought by Receiver, Brick Kane of Robb Evans & Associates

LLC (“Receiver”) and all pleadings and evidence filed in support thereof, and opposition to the

Motion, and good cause appearing therefore, it is

       ORDERED that:

       1.      The Motion and all relief sought therein is granted in its entirety;

       2.      Without limiting the generality of the foregoing, the following fees and costs
incurred from January 1, 2021 through March 31, 2021 are hereby approved and authorized to be

paid from the assets in the receivership estate:

               A.      The fees of the Receiver, including the Receiver’s deputies, of $42,537.60

       and Receiver’s costs of $270.11, for a total of $42,807.71, are approved, and 80% of

       said fees ($34,030.08) and 100% of said costs are authorized for payment, with the

       balance of the unpaid fees payable through the final fee motion, unless otherwise ordered;

               B.      The fees of the Receiver’s lead counsel, Barnes & Thornburg LLP, of

       $78,963.05 and costs of $356.60, for a total of $79,319.65, are approved, and 80% of

       said fees ($63,170.44) and 100% of said costs are authorized for payment, with the

       balance of the unpaid fees payable through the final fee motion, unless otherwise ordered;

       and

               C.      The fees of the Receiver’s Arizona counsel, Engelman Berger, P.C., of

       $3,182.50 and costs of $114.25, for a total of $3,296.75 are approved, and 80% of said

       fees ($2,546.00) and 100% of said costs are authorized for payment, with the balance of

       the unpaid fees payable through the final fee motion, unless otherwise ordered.

               DATED this 18th day of June, 2021.

                                                       BY THE COURT:



                                                       ____________________________________
                                                       RAYMOND P. MOORE
                                                       United States District Judge




                                                   2
